Action to recover for damage to plaintiff’s property which occurred when the appellant Mertz’s truck was struck by a locomotive of defendant New York Central Railroad Company and hurled against plaintiff’s building. The appellant filed a cross complaint against defendant Cooney Brothers, Inc., claiming that at the time of the accident the operator of the truck was in the employ and under the control of Cooney Brothers, Inc. The court dismissed the cross complaint, and Mertz appeals. Amended judgment of the County Court, Westchester County, insofar as appealed from, unanimously affirmed, with costs to respondent Cooney Brothers, Inc. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ.